Exhibit 10.1

 

 

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) dated as of August 8, 2013 amends the
Employment Agreement between MeetMe, Inc. (f/k/a Quepasa Corporation), a
Delaware corporation (the “Company”), and Geoff Cook (“Employee”) dated as of
July 19, 2011, as amended on March 6, 2013 (the “Agreement”). Capitalized terms
not otherwise defined herein have the meanings assigned to them in the
Agreement.

 



 

1. 

Termination by Employee. Section 6 of the Agreement is hereby deleted in its
entirety and replaced with the following:



 

“6.     TERMINATION BY EMPLOYEE. Employee may terminate this Agreement for Good
Reason. As used herein “Good Reason” means the occurrence of one or more of the
following, without Employee’s prior written consent:

 

a.     A material diminution by the Company of Employee’s authority, duties or
responsibilities;

 

b.     A material change in the geographic location at which Employee must
perform services under this Agreement (which, for purposes of this Agreement,
means a relocation of the offices of the Company at which Employee is
principally employed to a location more than 75 miles from the location of such
offices immediately prior to the relocation);

 

c.     A material diminution in Employee’s base compensation (other than an
overall Company reduction of compensation affecting all other senior level
employees of the Company, pari passu); or

 

d.     Any action or inaction that constitutes a material breach by the Company
of this Agreement;

 

provided that, within 90 days following the first occurrence of any such event
or condition, Employee shall have given written notice of termination to the
Company in accordance with Section 20 of this Agreement and the Company shall
not have cured the event or condition within 30 days after such notice of
termination is given.

 

If the Company does not cure the event or condition constituting Good Reason
within 30 days following Employee’s notice thereof, Employee’s resignation for
Good Reason shall be effective no later than the day immediately following the
120th day following the initial occurrence of the event or condition
constituting Good Reason set forth in Employee’s notice.”

 



 

2. 

Bonus. The third and final sentence of Section 4.b of the Agreement is hereby
deleted in its entirety and replaced with the following:



 

“In addition, Employee shall participate in the management bonus program
established by the Company (the “Management Bonus Program”) with an annual
targeted bonus equal to no less than 85% of the Chief Financial Officer of the
Company’s bonus under the Management Bonus Program for the applicable year, to
be paid in the equivalent value of fully-vested options to purchase shares of
the Company’s common stock and/or shares of the Company’s common stock, provided
that if and to the extent that the Chief Financial Officer’s bonus is paid in
cash, Employee's bonus shall also be paid in cash.”

 

 
1 

--------------------------------------------------------------------------------

 

 

 



 

3. 

Code Section 409A. A new Section 28 is hereby added to the Agreement to read in
its entirety as follows:



 

“28.     CODE SECTION 409A. This Agreement is intended to comply with Code
Section 409A and its corresponding regulations, to the extent applicable.
Severance benefits under the Agreement are intended to be exempt from Code
Section 409A under the “short term deferral” exemption, to the maximum extent
applicable, and then under the “separation pay” exemption, to the maximum extent
applicable. Notwithstanding anything in this Agreement to the contrary, payments
may only be made under this Agreement upon an event and in a manner permitted by
Code Section 409A, to the extent applicable. As used in the Agreement, the term
“termination of employment” shall mean Executive’s separation from service with
the Company within the meaning of Code Section 409A and the regulations
promulgated thereunder. In no event may Executive, directly or indirectly,
designate the calendar year of a payment. For purposes of Code Section 409A,
each payment hereunder shall be treated as a separate payment and the right to a
series of payments shall be treated as the right to a series of separate
payments. All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Code Section
409A.”

 



 

4. 

Ratification of Agreement. Except as expressly set forth in this Amendment, the
Agreement is hereby ratified in full and shall, as changed by this Amendment,
remain in full force and in effect in accordance with its terms.



 



 

5. 

Execution and Delivery. This Amendment may be executed and delivered originally
or electronically and in one or more counterparts, each of which shall be deemed
an original and all of which taken together shall constitute a single
instrument.



 

WITNESS WHEREOF, the parties have executed this Amendment as of the date first
above written.

 

COMPANY:

 

MEETME, INC.

 

 

/s/ David Clark                                     

By: David Clark

Title: Chief Financial Officer

 

 

EMPLOYEE:

 

 

/s/ Geoff Cook                                      

Geoff Cook

 

 

 

2